Citation Nr: 1009736	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Evaluation of chronic prostatitis, rated 0 percent 
disabling prior to December 18, 2008.

2.  Evaluation of chronic prostatitis, rated 20 percent 
disabling from December 18, 2008.

3.  Evaluation of gastritis with gastroesophageal reflux 
disease (GERD), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

A Video Conference hearing in front of the undersigned was 
held in February 2006.  A transcript of the hearing has been 
associated with the claims file.

The Veteran's claims were previously before the Board and 
remanded in February 2008.  They are properly before the 
Board at this time.


FINDINGS OF FACT

1.  The Veteran's chronic prostatitis level of disability 
remained essentially consistent throughout the appeal period.

2.  The Veteran's chronic prostatitis is characterized by 
daytime voiding intervals no more than every hour and the use 
of absorbent materials which must be changed less than two 
times per day.

3.  The Veteran's gastritis with gastroesophageal reflux 
disease is characterized by increased or stable weight and no 
incapacitating episodes.




CONCLUSIONS OF LAW

1.  Chronic prostatitis is 20 percent disabling, prior to 
December 18, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for chronic prostatitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for gastritis with gastroesophageal reflux disease are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in June 2006 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

With regard to the Veteran's rating claims, they are both 
appeals of an initial grant of service connection and 
assignment of evaluation.  Where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating assigned, the VCAA requires no additional notice.  
Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded 
examinations with regard to these claims in December 2008 and 
February 2009.  Both were conducted by medical doctors who 
solicited history and symptomatology from the Veteran, 
conducted a thorough examination, and provided diagnoses 
based upon the record.  As such, the examinations were 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).




Chronic Prostatitis

The Veteran's chronic prostatitis is evaluated as 0 percent 
disabling prior to December 18, 2008, and 20 percent 
disabling thereafter.

38 C.F.R. § 4.115b, Diagnostic Code 7527 (2008) indicates 
that prostate glad injuries, infections, hypertrophy, 
postoperative residuals, are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.

Voiding dysfunction: 

The particular voiding condition is to be rated as urine 
leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, 40 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; 
awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night, 20 percent 
rating. 

Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, 40 percent rating.  

Obstructed voiding: 

Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of 1. Post void residuals greater than 150 cc, 2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec), 3. Recurrent urinary tract infections secondary 
to obstruction, 4. Stricture disease requiring periodic 
dilatation every 2 to 3 months: 10 percent rating.  

Urinary retention requiring intermittent or continuous 
catheterization, 30 percent rating.  38 C.F.R. § 4.115a.

Urinary tract infection: 

Long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management, 10 percent 
rating.  

Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, 30 percent rating.  
38 C.F.R. § 4.115a.

In September 2002, the Veteran underwent VA examination.  He 
complained of having problems urinating and describes his 
urine stream as weak, hesitant, and with decreased force at 
times.  He complained of urinary obstructive feeling.  He did 
not require any pads or absorbent materials.  He was not 
receiving any treatment for the prostate.  Examination of the 
prostate revealed mild enlargement and tenderness.  The 
diagnosis was chronic prostatitis.  The Veteran had no 
urinary incontinence.

In January 2004, the Veteran underwent VA examination.  He 
had problems starting urination, and the urine flow was weak, 
hesitant, and with decreased force.  He had no urinary 
incontinence.  Rectal examination was exquisitely tender.  
The PSA test result was within normal limits.  The diagnosis 
was chronic prostatitis.

In an April 2004 written statement, the Veteran indicated 
that he had constant pressure due to his prostatitis.  If he 
drank water, he had to urinate every hour.  He frequently got 
up at night to urinate.  There was dribbling after urination.  
He wore mostly dark clothing in case of this.

An October 2005 VA outpatient record shows the Veteran denied 
any acute urinary symptoms.

In February 2006, the Veteran testified before the 
undersigned.  He complained of leakage after urination.  He 
does not wear pads, and no doctor has suggested he wear pads.  
When he drinks water, he urinates every twenty minutes.  He 
woke up every hour or two hours at night to urinate.  The 
leakage the Veteran described was more like dribbling.  It 
also sprayed.

In December 2008, the Veteran underwent VA examination.  He 
complained of urgency, hesitance and difficulty starting 
stream, weak or intermittent stream, dribbling, and urine 
retention.  He urinated every one to two hours during the day 
and had three voidings at night.  He described a small amount 
of leakage after voluntary urination, which occurred multiple 
times per day.  He wore absorbent materials that must be 
changed less than two times per day.  There was a history of 
obstructed voiding, and the Veteran reported a history of 
urinary tract infections.  There were normal bladder, anus, 
rectum, urethra, and perianal sensation examinations.  The 
prostate was tender.  The diagnosis was chronic prostatitis.

Initially, the Board finds that the evidence shows the 
Veteran's disability has not significantly changed throughout 
the appeal period.  Furthermore, the December 2008 
examination was more thorough than previous examinations and 
directly addressed the rating criteria.  As such, the Board 
finds that a 20 percent disability evaluation is warranted 
prior to December 18, 2008.  Now the Board will address 
whether an evaluation in excess of 20 percent is warranted.

For an evaluation in excess of 20 percent to be warranted for 
urine leakage, the evidence would have to show that the 
Veteran required the wearing of absorbent materials, which 
must be changed two to four times per day.  There is only one 
record showing the Veteran wore any absorbent materials.  The 
December 2008 VA examination report indicates he wore these 
and had to change them less than two times per day.  All 
other medical records and lay statements indicate the Veteran 
did not wear absorbent materials for his chronic prostatitis.  
As such, the Board finds that an evaluation in excess of 20 
percent is not warranted for urine leakage.

In order for the disability to warrant an increased 
evaluation for urinary frequency, the evidence would have to 
show daytime voiding intervals of less than one hour, or; 
awakening to void five or more times per night.  The Board 
notes that the Veteran testified in February 2006 that he 
urinated every twenty minutes when he drank water and woke up 
every one to two hours at night to urinate.  However, this 
testimony contradicts previous statements and those made 
since that time.  The Veteran previously indicated that, if 
he drank water, he urinated every hour.  He informed the 
examiner during the December 2008 VA examination that he 
urinated every one to two hours during the day and three 
times at night.  Therefore, the Board finds that the more 
consistent and probative evidence indicates the Veteran 
urinated during the day every hour or longer and woke up 
approximately three times at night.  As such, an increased 
evaluation for urinary frequency is not warranted for this 
disability.  In reaching this determination, the appellant's 
testimony was not to the effect that he urinated every 20 
minutes.  Rather, such would be the frequency if he drank.  
Nothing suggests that he drinks every 20 minutes.  The more 
probative evidence describes frequency over the period of a 
day.

With regard to obstructed voiding, none of the evidence shows 
the Veteran had urinary retention requiring intermittent or 
continuous catheterization.  The Veteran has never contended 
that this is the case, and the medical evidence shows this is 
not the case.  As such, an increased evaluation for 
obstructed voiding is not warranted.

With regard to urinary tract infection, there is no evidence 
that the Veteran had such infections more than two times per 
year.  The only evidence of any urinary tract infections is 
the Veteran's report of such infections during his December 
2008 VA examination.  There are no medical records showing 
treatment for these infections, and the Veteran has not 
indicated that they occurred at a frequency of more than 
twice per year.  As such, an increased evaluation for urinary 
tract infection is not warranted.

As indicated above, the Board finds that the evidence shows 
the Veteran's disability has not significantly changed during 
the appeal period, and a 20 percent evaluation is warranted 
prior to December 18, 2008.  The AOJ selected the date of the 
examination as the date of the change in the rating.  
However, nothing in that report suggests that the Veteran 
became worse on the day of the examination.  Certainly, 
nothing in the examination objectively discloses a change in 
condition.  The only rational view is that the veteran 
provided an accurate history which the examiner reduced to 
writing.    However, the evidence preponderates against a 
finding that a disability evaluation in excess of 20 percent 
is warranted.  To that extent, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


GERD

The Veteran's gastritis with GERD is rated 20 percent 
disabling under the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7304 (2008).

Diagnostic Code 7304 provides ratings for gastric ulcer.  
Moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations, is rated 20 percent 
disabling.  Moderately severe ulcer, with less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, is 
rated 40 percent disabling.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

A September 2002 report of an upper GI with contrast shows 
the impression was suspicious for inflammatory disease 
involving the distal antrum and duodenal bulb.  There was no 
well-defined ulcer crater identified.  GERD was observed.

In September 2002, the Veteran underwent VA examination.  He 
stated that he suffered from ulcer-type symptoms, with 
constant stomach pain and heartburn.  Examination of the 
abdomen revealed mild tenderness in the epigastric area.  
There was no inguinal hernia or ventral hernia.  There was no 
diastasis recti.  There was no femoral hernia.  The diagnosis 
was gastritis.  The Veteran's GI condition did not cause any 
anemia or malnourishment.

A December 2002 private treatment record shows GERD and 
gastritis were diagnosed.

In January 2004, the Veteran underwent VA examination.  He 
indicated he had been suffering from duodenitis.  He was 
unable to eat, and the pain kept him from sleeping.  His body 
weight went from five pounds to ten pounds in one month.  
There was nausea and vomiting as often as three times per 
day.  This was usually brought on by forced vomiting to ease 
the pain.  He had stomach pain located at the midepigastric 
area behind the sternum.  Pain was constant.  Abdominal pain 
occurred every time the Veteran ate.  The Veteran has never 
vomited blood and had no black tarry stools.  He was 
currently on medication.  The diagnosis was GERD.  It did not 
cause significant anemia or malnutrition.

In an April 2004 written statement, the Veteran indicated 
that it was a rare day that he did not have stomach 
discomfort.  After eating, he experienced either heartburn or 
stomach pain.  The only relief is vomiting.

An October 2005 VA outpatient record shows the Veteran 
complained of acid reflux.

In February 2006, the Veteran testified before the 
undersigned.  He indicated that medication rarely worked.  He 
had pain every time he ate.  The only relief the Veteran 
obtained was from forcing himself to vomit.  He has noticed 
weight loss.

A September 2007 VA treatment record shows the Veteran had 
reflux symptoms with meals.

A March 2008 VA treatment record shows the Veteran's GERD was 
stable and he had been off medication since October 2007.

A September 2008 VA record shows the Veteran complained of 
epigastric pain when eating.  He denied dysphagia or trouble 
swallowing liquids or foods.  He ate once a day and had GERD 
and heartburn symptoms consistently. 

A subsequent September 2008 VA record shows the Veteran 
underwent an upper GI, and there was no obvious pathology 
seen.

An October 2008 VA treatment record shows the Veteran denied 
weight loss.  He complained of GERD symptoms, including 
nausea.  He denied posturing with swallowing.

A November 2008 private report of an 
esophagogastroduodenoscopy revealed the Veteran had a normal 
esophagus, normal stomach, and normal duodenum.

In February 2009, the Veteran underwent VA examination.  He 
complained of stomach aches when he ate.  In the past two 
years, the Veteran lost ten pounds.  There was nausea and 
vomiting as much as once per week.  He stated that it did not 
cause incapacitation.  He also complained of heartburn, 
epigastric pain, scapular pain, reflux, and regurgitation of 
stomach contents.  Symptoms occurred after eating and 
constantly.  

Based on the evidence of record, the Board finds that the 
Veteran's disability does not meet the criteria for an 
increased evaluation under the criteria of Diagnostic Code 
7304.  Specifically, while the Veteran has contended that he 
has lost weight, the evidence is consistent that the Veteran 
has never suffered from anemia.  This was noted in medical 
records dated in September 2002 and January 2004.  While the 
January 2004 VA examiner noted it did not cause significant 
anemia, the Board finds that this does not indicate that any 
anemia that might be present resulted in impairment of 
health.  Furthermore, while the Veteran has testified that he 
has lost weight, the evidence shows he gained weight early in 
the appeal period, and then his weight remained relatively 
stable.  The Veteran weighed 138 pounds in September 2002 and 
169 pounds in January 2004.  Since January 2004, his weight 
has remained in the 160s and was noted most recently to be 
164 in February 2009.  Therefore, the Board finds that the 
Veteran has not demonstrated weight loss.  Additionally, the 
evidence shows the Veteran did not experience recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four times per year.  The Veteran 
specifically reported in February 2009 that his disability 
was not incapacitating, and there is no lay or medical 
evidence of record showing any incapacitating episodes.  As 
such, the Veteran's disability does not warrant an increased 
evaluation under the criteria of Diagnostic Code 7304.

The Board will address all other potentially applicable 
rating criteria.

Diagnostic Code 7307 provides ratings for hypertrophic 
gastritis.  Chronic hypertrophic gastritis, with small 
nodular lesions, and symptoms is rated 10 percent disabling.  
Chronic hypertrophic gastritis, with multiple small eroded or 
ulcerated areas, and symptoms, is rated 30 percent disabling.  
Atrophic gastritis, which is a complication of a number of 
diseases, including pernicious anemia, is to be rated on the 
underlying condition.  38 C.F.R. § 4.114. 

Here, there is no evidence of multiple small eroded or 
ulcerated areas.  A September 2002 medical record shows there 
was no well-defined ulcer crater identified.  A September 
2008 report of an upper GI study indicated there was no 
obvious pathology, and a November 2009 report of an 
esophagogastroduodenoscopy revealed a normal esophagus, 
stomach, and duodenum.  Therefore, the Board concludes that 
the Veteran is not entitled to an increased evaluation under 
the criteria of Diagnostic Code 7307.

Diagnostic Code 7346 provides ratings for hiatal hernia.  
Hiatal hernia with two or more of the symptoms for the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  38 C.F.R. § 4.114.

While the Veteran was shown not to have a hernia, the rating 
criteria for Diagnostic Code 7346 could potentially be 
applicable to his disability.  While the evidence shows the 
Veteran complained of pyrosis and vomiting, there was no 
evidence of dysphagia.  Furthermore, he specifically denied 
any arm pain in February 2009, and there is no evidence of 
shoulder pain.  Finally, there is no evidence of considerable 
impairment of health.  The Veteran has gained or maintained 
his weight during the appeal period.  Furthermore, the 
medical records show he had no significant anemia or 
malnutrition.  The Veteran has stated that he has had no 
incapacitating episodes.  As such, the Board finds that an 
increased evaluation is not warranted under the criteria of 
Diagnostic Code 7346.

There are no other rating criteria that are applicable to the 
Veteran's disability.

As such, the Board finds that the evidence preponderates 
against the Veteran's claim, and it must be denied.  Gilbert 
v. Derwinski, supra.


Conclusion

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, as noted above, the disabilities have 
not significantly changed and uniform evaluations are 
warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first step is to 
determine whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.   If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule.  As such, the assigned schedular evaluation is 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms. 
 If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. Id.  Here, the Board 
finds that the rating criteria adequately contemplate the 
disability picture for both of the Veteran's disabilities.  
Therefore, further analysis on this basis is not warranted.


ORDER

A 20 percent evaluation for chronic prostatitis, prior to 
December 18, 2008, is granted, subject to the laws and 
regulations governing the payment of VA benefits.

An evaluation in excess of 20 percent for chronic prostatitis 
is denied.

An evaluation in excess of 20 percent for gastritis with 
gastroesophageal reflux disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


